Citation Nr: 1625799	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus.

2.  Entitlement to service connection for dermatitis with residual scarring as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from September 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Travel Board hearing in April 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the lower extremities did not manifest in service or within one year of service and is not shown to be related to service-connected disability.  

2.  The preponderance of the evidence establishes it is less likely than not the Veteran's dermatitis with residual scarring is etiologically related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include on a secondary basis, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for dermatitis with residual scarring, to include on a secondary basis, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2009, the Veteran was provided notice of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The Veteran was provided a VA examination of his dermatitis in May 2009.  The examination is adequate for purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history, and provides a well-reasoned rationale for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.  With regard to the requests for medical records, the RO was ultimately unable to obtain records from several sources, including University Hospital, the VA Medical Center in New Orleans and Natchez Community Hospital.  The Veteran indicated in his VA Form 21-4142 that the only VA treatment records that were relevant to a claim on appeal were from Jackson VA facilities.  Those records have been obtained.  Nevertheless, the statement of the case of June 2012 informed the Veteran of the unavailability of the other records and the Veteran has not since indicated that those records are relevant to the claims on appeal or that he has copies of the records to provide or another avenue by which to pursue the records and thus no prejudice results from any failure to comply with 38 C.F.R. § 3.159(e). 

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Neuropathy

The Veteran asserts his neuropathy of the lower extremities developed as a result of active duty exposure to Agent Orange.  Alternatively, he asserts his neuropathy developed secondary to his diabetes.  See Hearing Transcript P. 8-10.   He does not allege (and the record does not suggest) that his neuropathy manifested during active service or that it is otherwise etiologically related to active service, other than as a result of Agent Orange exposure or secondary to diabetes.  The Veteran acknowledges he did not have any symptoms of neuropathy during or immediately following active service, and that it developed in the early-to-mid 1990s following diagnoses of diabetes, several years after he was discharged.  Id. at 6, 18.  During his hearing, the Veteran recounted several alleged instances in which he was directly exposed to Agent Orange during active service.  Id. at 8-10, 20.  

In November 2005, the RO issued a rating decision denying entitlement to service connection for diabetes mellitus.  In the decision, the RO found the Veteran was not exposed to Agent Orange during active service, either in Vietnam or in any other period of service.  The Veteran filed a timely notice of disagreement to the November 2005 rating decision in August 2006.  Subsequently, the RO issued a statement of the case in November 2006 continuing the denial of entitlement to service connection for diabetes mellitus, finding once again the Veteran was not exposed to Agent Orange during active service.  The Veteran was advised of his appellate rights but did not perfect his appeal by filing a VA Form 9 within the prescribed 60 days.  Therefore, the November 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  To reopen the claim for service connection for diabetes mellitus, the Veteran must file a claim on the form prescribed by the Secretary.  See 38 C.F.R. §§  3.1(p), 3.155, 3.160.

The Board recognizes the June 2012 statement of the case includes a reference to diabetes mellitus having been previously denied, nevertheless, the diabetes matter is not before the Board as the RO has not adjudicated the claim to reopen in a rating decision.  See 38 C.F.R. § 3.103(f).  Accordingly, as service connection is not in effect for diabetes, service connection on a secondary basis is not warranted.

Regarding direct service connection, there is no competent evidence that peripheral neuropathy, which first manifested many years after service, is related to service including as a result of claimed exposure to agent orange, therefore, a VA examination is not warranted.  In addition, there is no indication that peripheral neuropathy manifested in service, within one year of discharge from service, or within one year following his last claimed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  While the Veteran is competent as a lay person to report that he experienced neurologic symptoms in the lower extremities in the 1990s, he is not competent to provide an etiological opinion linking current neuropathy to service.  Accordingly, the claim must regrettably be denied.  

Dermatitis

As discussed above, the issue of service connection for diabetes was previously denied, an appeal was not perfected and the RO therefore closed the appeal pursuant to 38 C.F.R. § 19.32.  Accordingly, to the extent the Veteran asserts his dermatitis with residual scarring developed secondary to diabetes mellitus, his claim must be denied.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service records reveal he developed a rash on his hands in May 1964.  He was advised to return to sick call in 7 days but there is no record that a follow-up visit occurred.  In June 1965, the Veteran was treated for a "scaly raised area" on the right hand.  He was provided with hydrocortisone ointment.  Approximately two weeks later, his condition was somewhat improved.  The Veteran's July 1966 separation examination revealed normal skin.  

The Veteran has been treated by VA for various skin conditions.  For example, in January 2005, he was seen for skin lesions on his torso.  The impression was that he had cutaneous lesions with cellulitis, however, the clinician indicated the Veteran should be evaluated by dermatology.  In March 2005, he was seen at the Jackson VAMC dermatology clinic complaining of blisters and bumps on his body.  While it was noted that an earlier biopsy performed in 1999 revealed spondiotic dermatitis, he was diagnosed with simply: "wounds - unknown origin."  In May 2005, he was diagnosed with MRSA+ wounds.   An August 2005 treatment record revealed skin infections of uncertain etiology.  The record reveals treatment for numerous similar lesions over the years, and the Veteran has been prescribed antibiotics and topical cream.  More recently, in July 2009, he was seen for an ulcer on his left foot, and reference is made to diabetic foot care and peripheral vascular disease.  In October 2009, the Veteran had no wounds, pressure ulcers, or other skin problems.  None of the treatment records contain an opinion which indicates any current skin condition is at least as likely as not etiologically related to service. 

The Veteran was provided with a VA examination in May 2009.  The VA examiner addressed the Veteran's history of a hand rash during service, as well as his several years of VA treatment for various skin conditions.  According to the examination report, the Veteran did not recall having a hand rash during service.  He gave a history of lesions on his trunk beginning approximately 20 years prior (in other words, over twenty years after service).  Examination revealed healed scars on the Veteran's face, neck, chest, abdomen, back, arms, digits, and legs.  The examiner diagnosed scars secondary to dermatitis.  Based on the physical examination, history, and the fact that there is no description of a rash similar to what the Veteran currently experiences in the service records, the examiner concluded his current dermatitis with scarring was not due to or the result of active military service.  

Contrary to what he told the May 2009 VA examiner, the Veteran testified at his hearing he recalled experiencing a rash on his hands throughout active duty service, and that it progressively worsened and spread to other parts of his body after service.  See Hearing Transcript P. 11-12. 

Based on a review of the evidence, the Board determines it is less likely than not the Veteran's current dermatitis with residual scarring was incurred during active service.  The record does not contain any competent evidence the Veteran's current skin condition is at least as likely as not related to active service.  Moreover, the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).   In this case, the Veteran acknowledged at his hearing he did not begin seeking treatment for his skin condition until the 1990s.  See Hearing Transcript P. 12.  The first documentation of a skin condition of record is a reference to a biopsy performed in 1999.  

While the Veteran claims to have experienced a rash continuously since service, the Board does not find his statements credible.  In this respect, the Board compares the Veteran's statements regarding the timing and severity of his skin condition to the information contained in the various medical reports of record.  The separation examination assessed the skin as normal and if the Veteran was experiencing a rash or any other skin condition on a recurrent basis at the time of his separation from service, it is reasonable to expect that he would have brought this to the examiner's attention.  

The Board also observes that the Veteran has provided inconsistent statements during the appeal period.  Whereas he testified at his hearing he experienced a rash both during and continuously after service, he told the May 2009 VA examiner he did not recall having a rash during service, and that he noticed a rash on his trunk several decades following service.  

Importantly, in making a finding that the statements are not credible, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

The Board also notes that the Veteran is not competent to independently render an opinion as to etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Id.  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. The complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of dermatitis is not something that can be determined by mere observation.  While a rash or skin lesion is observable to a lay person, the question of its etiology is not simple.  While the Veteran is competent to report observing a rash, the cause of his current skin condition is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Board finds that the Veteran's statements as to the etiology of his skin condition are not competent evidence.

In sum, there is no competent evidence of record the Veteran's current skin condition is etiologically related to active service, and entitlement to service connection for dermatitis with residual scarring is denied.  As the evidence preponderates against entitlement to service connection, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107.

As a final matter, the Board recognizes that the July 2009 and October 2009 medical records were received by VA following the May 2009 VA examination.  Nevertheless, the Board finds that a remand is not necessary for the May 2009 VA examiner to consider this new evidence.  The additional evidence received is not material to the Veteran's claim.  The July 2009 treatment record references ulcers in the context of diabetic foot care and peripheral vascular disease, neither of which is service connected, and no reference is made to the Veteran's longstanding dermatitis.  Thus, it is not relevant to the Board's determination.  The October 2009 record revealed no wounds, pressure ulcers, or other skin problems.  

Therefore, remand for the May 2009 VA examiner to consider the additional evidence would only serve to burden VA and delay the Veteran's claim unnecessarily.  As such, the Board finds that a remand is not necessary and the Veteran has not been prejudiced by a decision on the merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose if it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for dermatitis with residual scarring is denied.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


